wmenv-w 119 F.3d 34, 36—37 (DC. Cir. 1997) (“In order to collaterally attack his sentence in
an Article III court a District Of Columbia prisoner faces a hurdle that a federal prisoner does not

.”). Petitioner’s recourse lies in the Superior Court via proceedings under DC. Code § 23-1 10.

1 The petition does not name a respondent, but the in forma pauperis application lists the

United States. Hence, the Court, sua sponte, has added the United States to the case caption,

amt”sunsets“mmwwmmmww.wmmmmvv«WW ._ .. “WM.W.~..m,,..-_.._.. m .M . a

See Blair—Bey v. Quick, 151 F.3d 1036, 1042-43 (DC. Cir. 1998) (describing § 23-110 as “a
remedy analogous to 28 U.S.C. § 2255 for prisoners sentenced in DC. Superior Court who
wished to challenge their conviction or sentence”); Byrd, 119 F.3d at 36-37 (“Since passage of
the Court Reform Act [in 1970], . . . a District of Columbia prisoner seeking to collaterally attack
his sentence must do so by motion in the sentencing court - the Superior Court - pursuant to DC.
Code § 23—110.”). Section 23—1 10 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not be

entertained by . . . any Federal . . . court if it appears . . . that the Superior

Court has denied him relief, unless it also appears that the remedy by motion

is inadequate or ineffective to test the legality of his detention.
DC. Code § 23-1 10(g). This local statute “divests federal courts of jurisdiction to hear habeas
petitions by prisoners who could have raised viable claims pursuant to § 23—110(a),” Williams v.
Martinez, 586 F.3d 995, 998 (DC. Cir. 2009), including a claim of ineffective assistance of trial
counsel. See Adams v. Middlebrooks, 810 F. Supp. 2d 119, 123—25 (D.D.C. 2011).

To the extent that petitioner is raising a claim of ineffective assistance of appellate
counsel, which is not a viable claim under DC. Code § 23-110, it appears that petitioner has not
exhausted that claim by ﬁling a motion in the District of Columbia Court of Appeals to recall the
mandate. See Pet. 11 10 (indicating no further petitions beyond a direct appeal). And the
exhaustion of available state remedies is a prerequisite to obtaining relief under § 2254. See 28
U.S.C. § 2254(b)(l); Martinez, 586 F.3d at 999 (noting that “we clarified that after ‘a cogent

ruling from the DC. Court of Appeals concerning local relief, if any . . . the District Court will

be in a position to rule intelligently on [petitioner’s] federal petition for habeas corpus.’ ”)

(quoting Streater v. Jackson, 691 F.2d 1026, 1028 (DC. Cir. 1982)).

Because the petitioner has not shown that his local remedy is inadequate to address his
claims, this habeas action will be dismissed for want of jurisdiction, A separate Order

accompanies this Memorandum Opinion.

 ~ /v r‘.
61;) l1.th ,\ l/ is?
United States Distric Judge

/

q.
DATE: June i'Q:,2015